 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:16-CR-00070 DAD-BAM
11
                          Plaintiff,                    ORDER DIRECTING ENTRY OF FINAL
12                                                      JUDGMENT OF FORFEITURE OF BOND
                             v.
13
     HERNANDO BUENO, JR.,
14
                          Defendant.
15
     TOMAS VALDEZ ZEPEDA, SABINO                        Date: May 20, 2019
16   VALDEZ ZEPEDA, JESUS VALDEZ, and                   Time: 10:00 a.m.
     DORA H. TORREZ,                                    Crtrm.: 5
17
                           Sureties.                    Honorable: Dale A. Drozd
18

19          The United States of America having moved for an order directing the Clerk of the United States
20 District Court to enter judgment of default against the defendant, HERNANDO BUENO, JR., and the

21 sureties, TOMAS VALDEZ ZEPEDA, SABINO VALDEZ ZEPEDA, JESUS VALDEZ, and DORA H.

22 TORREZ, in the amount of the equity of the property bond posted by defendant, HERNANDO BUENO,

23 JR., and sureties, TOMAS VALDEZ ZEPEDA, SABINO VALDEZ ZEPEDA, JESUS VALDEZ, and

24 DORA H. TORREZ, totaling at least thirty thousand dollars ($30,000.00); and it appearing to the Court

25 from the entire record that the requested relief should be granted,

26          IT IS HEREBY ORDERED, that the Clerk of the United States District Court is hereby directed
27 to enter judgment against HERNANDO BUENO, JR., as Defendant and Principal, and against TOMAS

28 VALDEZ ZEPEDA, SABINO VALDEZ ZEPEDA, JESUS VALDEZ, and DORA H. TORREZ, as

                                                        1
30
 1 Sureties, jointly and severally in the amount of the equity of the property bond totaling at least thirty

 2 thousand dollars ($30,000.00).

 3          IT IS FURTHER ORDERED, that Clerk of the Court shall deposit any forfeited bond proceeds

 4 with the crime victim's fund.

 5 IT IS SO ORDERED.

 6
        Dated:     May 20, 2019
 7                                                     UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                          2
30
